Citation Nr: 1541434	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, including service in the Republic of Vietnam.  For his meritorious service, the Veteran was awarded (among other decorations) the Vietnam Service Medal with Bronze Service Star and the Republic of Vietnam Campaign Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran is diagnosed as suffering from PTSD that is related to his credible in-service stressors and fear of hostile military or terrorist activity.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulation pertaining to PTSD was amended in 2010.  38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if it involves "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Heretofore, the RO has denied the Veteran's claim on the basis that the Veteran has not been diagnosed as suffering from PTSD, and that the psychiatric disability from which the Veteran has been diagnosed is not related to his active service.  This conclusion flows directly from a February 2011 VA examination and an April 2011 addendum opinion which found, in pertinent part, that the Veteran did not meet the criteria for a PTSD diagnosis, and that it was impossible to relate his diagnosed anxiety disorder to his active service without resorting to mere speculation.

The RO's reliance on this opinion is problematic for many reasons (as the examiner did not explain why the Veteran did not meet the criteria for a PTSD diagnosis and she did not sufficiently explain why she could not relate his disability to service without resorting to speculation), but chiefly so because there is a diagnosis of PTSD in the record from the Veteran's treating VA psychiatrist.  A review of the Veteran's VA treatment records shows that he was diagnosed as suffering from PTSD as early as November 2010, and that he has been receiving ongoing treatment for this disability since that time.  

In a July 2011 letter, that psychiatrist - R.S.R., MD - wrote that the Veteran was under his care for treatment of PTSD.  Dr. R.S.R. stated that this disability was a result of "stresses and trauma including direct combat and life-threatening situations" from the Veteran's service in Vietnam.  

Dr. R.S.R.'s letter satisfies each element required to grant service connection for PTSD.  It diagnoses the Veteran as suffering from this disability in a manner consistent with the DSM.  It relates that diagnosis to the Veteran's active service, and is based on in-service stressors consistent with a fear of hostile military or terrorist activity that would have existed during the Veteran's service in Vietnam.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD is therefore warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


